The case turns upon a question of fact left undetermined by the Supreme Court on an earlier consideration. The cause was remanded in accordance with our finding reported in 117 N.J.L. (at p.
574). The fact as now resolved by the Supreme Court is that the transporting of the employe to and from his place of work was one of the contractual incidents of his employment. This court will not reverse a finding of fact by the Supreme Court in a workmen's compensation case if there is competent evidence *Page 183 
in the transcript to support it. Friese v. Nagle Packing Co.,110 N.J.L. 588; Helminsky v. Ford Motor Co., 111 Id. 369, 373. We think that there is evidence in the case which may be so regarded. Upon the assumption that the fact was truly found the law was correctly applied.
The judgment is affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, CASE, DONGES, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 13.
For reversal — None.